Citation Nr: 1141583	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-06 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected histoplasmosis. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1980 to August 1980 and from February 1984 to April 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, granted service connection for histoplasmosis and assigned an initial non-compensable rating. 

The Veteran presented testimony before the undersigned Acting Veterans Law Judge at the RO in February 2011.  A transcript of the hearing is associated with the Veteran's claim folder. 

In July 2011 the Board remanded the Veteran's current claim for additional development, which has been accomplished.  


FINDINGS OF FACT

1.  The Veteran's histoplasmosis was shown to be symptomatic but not requiring medication during the period from May 1, 2005 until May 14, 2009.

2.  Since May 14, 2009, the Veteran's histoplasmosis has been asymptomatic; his current respiratory symptoms have been clearly attributed to the separately service-connected reactive airway/obstructive disease and restrictive airway disease.







CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent evaluation for histoplasmosis for the period from May 1, 2005 until May 14, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.31, 4.7, 4.97, Diagnostic Code 6834 (2011).

2.  The criteria for a compensable rating for histoplasmosis for the period beginning on May 14, 2009 have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.31, 4.7, 4.97, Diagnostic Code 6834 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

As this case concerns an initial evaluation and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran in failing to give adequate 5103(a) notice for the service connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel held that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  

Furthermore, a January 2007 statement of the case (SOC) and July 2010 supplemental statement of the case (SSOC) contain the relevant rating criteria.  The claim was re-adjudicated in an August 2011 SSOC.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (indicating that where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by notification followed by preadjudication of the claim by the RO).  

Finally it is noted that at the February 2011 Board hearing, the undersigned AVLJ notified the Veteran of how to substantiate his claim, namely that the evidence must show that the severity of the Veteran's disability meets the requirements for a higher rating; and describe the type of evidence, both medical and lay, that is necessary to substantiate his claim.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Therefore, the Board concludes that all necessary notice has been provided to the Veteran.  
 
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records (STRs), VA medical treatment records, and private treatment record have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  Adequate VA examinations were conducted to assess the current severity of the Veteran's service-connected disability; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, the Veteran was given the opportunity to provide testimony to the Board.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Analysis

The Veteran seeks an initial evaluation in excess of zero percent for histoplasmosis.  The Veteran testified at his February 2011 hearing that his condition affects his ability to participate in physical training with his students in his job as an ROTC instructor. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO originally granted service connection for histoplasmosis with a zero percent rating effective May 1, 2005, under 38 C.F.R. § 4.97, Diagnostic Code 6834.  

Histoplasmosis of the lung is rated as a mycotic lung disease under Diagnostic Code 6834.  Under this section, histoplasmosis manifesting healed and inactive myositic lesions, which is asymptomatic, is rated as non-compensable.  The criteria for the next higher rating, 30 percent, are chronic pulmonary mycosis with minimal symptoms such as occasional minor hemoptysis or productive cough.  A 50 percent rating contemplates chronic pulmonary mycosis requiring suppressive therapy with no more than minimal symptoms such as occasional minor hemoptysis or productive cough.  A 100 percent evaluation is warranted for chronic pulmonary mycosis with persistent fever, weight loss, night sweats, or massive hemoptysis.

A VA examination was conducted in March 2005.  The examiner noted that the Veteran's claims file was not available.  The Veteran reported that his problems occurred a year and a half earlier.  He took Sporanox for three months with some symptoms improving since that time, although he had shortness of breath and dyspnea on exertion.  He was noted to be a teacher and reported difficulty with dyspnea on exertion with activities with students.  In terms of activities of daily living, he described difficulty with exercise and with heavy chores.  The respiratory findings from the physical examination, however, were unremarkable.  A diagnosis of histoplasmosis with continuous shortness of breath was diagnosed.  The examiner noted that the Veteran had "moderate to severe impairment from this at this point in time," with unclear chronic effects.  

The Veteran failed to report for scheduled VA pulmonary function tests in April 2005.

A VA examination was conducted in May 2009.  The examiner noted that the Veteran had acute histoplasmosis during service and that his pulmonary function testing within a year of his discharge from service was grossly abnormal whether or not it was related to his histoplasmosis.  He had dyspnea on exertion and an occasional cough.  Past use of inhalers were noted, but not at the current time.  A physical examination was conducted; the lungs were clear to auscultation and percussion, with no wheezing, ronchi, or rales.  Diagnoses of histoplasmosis, with x-rays showing evidence of minimal scarring in the left lateral apex and lower lobe; and obstructive lung disease were given.  X-rays were noted to show a single calcified granuloma present in the middle lobe medially, with no airspace opacity.  Extensive granulomatous process or effusion was evident.  No masses or evidence of pneumothorax and mediastinum were present, and visualized structures were normal.  

A VA examination was conducted in November 2009.  The examiner noted a review of the Veteran's claim file.  The Veteran was treated for histoplasmosis during service with medications and a lung biopsy.  He was off medications now, but had shortness of breath and fatigue.  It was also noted that there was no history of hemoptysis.  The course of the Veteran's treatment for histoplasmosis began in 2004, was stable, and he currently received no treatment for it.  A physical examination, chest x-rays, and PFTs were conducted.  Diagnoses of reactive airway disease, insufficient evidence to warrant an acute diagnosis of chronic pulmonary disease, and histoplasmosis; resolved with residuals of restrictive airway disease were given.  

A March 2011 statement from a private doctor indicates that the Veteran had pulmonary disease with a diagnosis of histoplasmosis.  His condition was noted to be at least as likely as not related to his military service.

A VA examination was conducted in August 2011.  The examiner confirmed a review of the Veteran's claim file.  The examiner noted that the Veteran had histoplasmosis in 2003, which was treated with Sporanox for three months.  The Veteran had no evidence of recurrent histoplasmosis, and reported continued shortness of breath.  There was no history of chronic pulmonary mycosis.  A physical examination and PFTs were conducted.  Chest x-rays were noted to reveal a linear fibrotic scar/atelectasis in the left lower lobe.  Diagnoses of reactive airway/obstructive disease, restrictive airway disease; and histoplasmosis, treated and resolved, were given.  It was noted that the Veteran had histoplasmosis that was treated and resolved, which was not causing the current symptoms.  The examiner noted that the Veteran was currently employed as a full time ROTC instructor and that his conditions caused no occupational effects, but that he missed one week of work in the past year due to not feeling good.  The examiner also opined that the Veteran's current reactive airway/obstructive lung disease and restrictive airway disease were at least as likely as not caused by or a result of military service because he had abnormal PFTs during service.  The examiner stated that, although the Veteran had histoplasmosis that was treated during service and resolved, this was not causing the current symptoms.  Rather, his current symptoms were due to reactive/obstructive and restrictive airway disease.  

In an August 2011 rating decision, the RO granted service connection for reactive airway/obstructive disease and restrictive airway disease, with a 10 percent evaluation, effective May 1, 2005, which is the day the Veteran separated from active service, under 38 C.F.R. § 4.97, Diagnostic Code 6602.  Ratings under Diagnostic Code 6602 are based on pulmonary functioning.  The Veteran has not appealed the August 2011 rating decision regarding the disability rating or effective date assigned for his reactive airway/obstructive disease and restrictive airway disease, and it is not currently before the Board.  See 38 C.F.R. § 20.200.

Upon reviewing the above evidence, the Board observes that the March 2005 VA examination revealed no specific symptoms, but the examiner's commentary as to "moderate to severe impairment from this" very much reflects that the histoplasmosis was not asymptomatic at that time.  Because of this, the Board finds that an initial 30 percent evaluation is warranted for an initial period beginning on May 1, 2005, the date of service connection.  The examination report, however, indicates no then-current medical treatment, let alone the requirement of suppressive therapy.  Accordingly, the criteria for an even higher evaluation of 50 percent were not met at that time.

During the course of the appeal, however, subsequent evidence has shown that histoplasmosis is not currently symptomatic.  The May 2009 and November 2009 VA examination reports revealed no symptoms attributed to histoplasmosis whatsoever.  The August 2011 VA examination report clearly indicates that the symptoms of the Veteran's reactive airway/obstructive disease and restrictive airway disease and his histoplasmosis have been clearly differentiated.  The symptoms have been found to be attributable to the obstructive and restrictive diseases, rather than to histoplasmosis.  Moreover, service connection has been separately granted for the active disease process.  

In other words, the evidence beginning on May 14, 2009 indicates that histoplasmosis has been entirely asymptomatic, with respiratory symptoms clearly linked to a different disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Under Diagnostic Code 6834, a zero percent evaluation is thus warranted as of May 14, 2009.  See Fenderson, 12 Vet. App. at 119.  The Board notes that the procedural protections of 38 C.F.R. § 3.344, relative to the stabilization of disability evaluations, are inapplicable when the Board is retroactively assigning staged ratings; the Board's action therefore will not prejudice the Veteran.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010).  

The Veteran genuinely believes that the severity of his histoplasmosis merits a higher rating.  In this case, the Veteran is competent to report symptoms, such as shortness of breath, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a lay person without medical expertise, he is not competent to attribute symptoms to his histoplasmosis or to diagnosis himself with active histoplasmosis, as opposed to a separate disorder, and his opinion is far outweighed by the medical evidence demonstrating that the criteria for a rating in excess of zero percent for histoplasmosis have not been met at present.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 U.S.C.A. § 5107(b).  

In short, the evidence of record supports a 30 percent initial evaluation as of May 1, 2005 and a zero percent evaluation as of May 14, 2009.  This represents a partial grant and partial denial of the benefit sought on appeal.

In this case, the Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  The symptomatology shown during the pendency of this appeal has been fully contemplated by the diagnostic code considered above and is consistent with the assigned evaluations.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

An inferred claim for a total disability rating based on individual unemployabilty (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered; however, the Veteran has been working full time as a ROTC instructor.  Thus, because the Veteran is employed and is therefore not rendered unemployable as a result of his service connected disability, TDIU has not been raised by the evidence of record.



ORDER

Entitlement to an initial 30 percent disability rating for service-connected histoplasmosis is granted for the period from May 1, 2005 until May 14, 2009, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a compensable disability rating for service-connected histoplasmosis is denied for the period beginning on May 14, 2009.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


